Title: Bill concerning the Collection of Duties, [8 January] 1787
From: Madison, James
To: 


[8 January 1787]
It is expedient that the duties on imports should be augmented; and that the collection thereof should be more effectually secured: Be it enacted by the General Assembly that the following duties on ships, or other vessels trading to or from, and on all goods, wares and merchandises imported by land or water into this Commonwlth, shall be paid in lieu of the duties heretofore imposed; that is to say ⟨upon all vessels belonging wholly to any Citizen or Citizens of the United States two Shillings per ton: upon all vessels belonging wholly or in part to a Subject or Citizen of any State or power that hath entered into commercial treaty with the United States three Shillings per ton, and upon every Vessel belonging wholly or in part to a subject or Citizen of any State or power not in commercial Treaty with the United States six shillings per ton, vessels of War only, excepted[;] upon every gallon of rum or other distilled Spirits twelve pence per gallon except French Brandies upon which shall be paid a duty of six pence per gallon: upon every gallon of Madeira wine eighteen pence per gallon and on all other Wines twelve pence per Gallon except French Wines upon which shall be paid a duty of sixpence per gallon; upon every hundred pounds of brown Sugar four Shillings and two pence—upon every pound of refined Sugar one penny; upon every pound weight of Coffee one penny: upon every hundred pounds of raw hemp ten Shillings; upon every pound of Cordage one penny: upon every gallon of beer ale Cyder or porter twelve pence per gallon: upon every gallon of molasses one penny per gallon: upon every pound of Snuff one Shilling upon every Coach & Chariot twenty pounds: upon every Phaeton ten pounds upon every Chaise or two wheeled Carriage five pounds: upon every Bushel of Coal three pence per Bushel: upon every pound of Cheese three pence per pound upon every pound of Candles six pence: upon every pound of soap one penny per pound: upon tallow six pence per pound: upon every imported Clock three pounds: upon every pound of Salt petre one Shilling: upon all Cloths above  shillings sterling per Yard upon all mens and Womens hats above  shillings sterling a piece: upon every Yard of Silk or Sattin of any kind: upon all gold or Silver Watches upon all mahogany furniture: upon all kinds of wrought Leather and wearing Apparel  per centum ad valorem & upon all other Goods wares or merchandize  per Centum ad valorem. And be it further enacted that any goods wares or merchandize imported into this Commonwealth in any ship or other vessel owned wholly or in part by a subject or Citizen of any State or power not in commercial Treaty with the United States shall pay to the Naval Officer wher such Vessel shall enter an additional duty of two per Centum ad valorem on all such goods wares and merchandize⟩.
And be it enacted that the amount of all such duties shall be ascertained, paid or secured to be paid, and accounted for in like manner and under the Regulations penalties and forfeitures in all respects whatsoever, as the duties heretofore imposed; excepting so far only as may be otherwise directed by this Act.
Provided always and be it enacted that no duties shall be payable on any articles imported for the use of this Commonwlth; or which are the property of the U. S. or either of them: provided also that no duties shall be payable on any articles imported directly by water in vessels belonging wholly to Citizens of the United States which shall be proved to be of the growth produce or manufacture of the State from which they shall be imported, by a certificate thereof under the hand and seal of a Notary Public, naval officer, or a chief magistrate of the place of their exportation.
And Be it enacted that over and above the tonnage abovementioned, every Master or owner of a Ship or other vessel coming into this Commonwlth shall pay down to the Naval officer with whom he enters, [six] pence per ton for such ship or other vessel; which shall be accounted for by the Naval officer in the same manner with other duties, and shall be appropriated to the building and support of a Light House.
And Be it enacted that the Master or owner of every Ship or other vessel coming into this Commonwlth shall proceed with his Vessel without delay to the port at which he intends to enter, and shall within [twenty four] hours after his arrival into such port, make a true and just report upon oath of his vessel and Cargo, as is by law required; and in case of failure herein, such master or owner shall forfeit [two hundred] pounds one half to the use of the Commwlth the other half to the person suing for the same in any Court of Record.
And Be it enacted that every Master or commander of any Vessel failing to make a just and true return of all seamen or mariners, as required by law shall forfeit five pounds for each seaman or mariner not returned, recoverable in any Court of record on motion with ten days previous notice, one half to the use of the Commonwlth, the other half to the use of the person moving for the same.
The Naval officers shall reside at the places where their offices are respectively kept, and all entrances & clearances of Ships or other vessels shall be made at the Naval office of the district where such ships or other Vessels shall lie. The permits to be granted by the Naval Officers in cases of inward entries, shall specify the tonnage of the vessels respectively and the several casks, parcels packages ⟨and other Articles of Merchandise however discribed or named⟩ therein laden, with the marks and numbers thereof to whom Consigned; and the amount of the duties thereupon paid or secured to be paid; and shall also specify the places at which such goods wares or merchandises are to be delivered; and shall particularly express that no such delivery shall be made, untill the permits therefor shall be exhibited to and countersigned by the Searchers of the respective places. And the Naval officers shall make out an exact copy under their hands & seals of each permit for the searchers at the places of delivery; which copy shall be sealed up, shall be committed to the master or commander of the Vessel, and delivered to the Searcher, before the permit shall be countersigned by him. And every Vessel from which any goods wares or merchandize, subject to a duty, shall be unladen, or put on shore, before the obtaining or contrary to the tenor of the permit, shall together with her rigging tackle apparel and furniture, and with the goods, wares or merchandizes so unlawfully put on shore, or unladen, be forfeited, and condemned in the Court of Admiralty; one half to the use of the Commonwlth, the other half to the use of the libellant: And if any ship or other Vessel shall be seized and libelled under this Act, and the libel shall be dismissed, no costs shall be recoverable against the libellant, nor damages for the seizure, if the Court shall be of opinion that there was probable cause for the same.
Each Searcher shall be commissioned by the Govr. and shall at the Court of the County or Corporation in which he resides, next after the commencement of this Act, or after his appointment as the case may be, take an oath, and enter into bond with sufficient security in the sum of [one thousand] pounds payable to the Govr. for the time being to the use of the Commonwlth, for the faithful performance of his duty. It shall be the duty of the said officers to attend to the delivery and unlading of all goods wares and merchandizes at the places for which they may be appointed, to go on board any ship or other Vessel coming to such place as often as may be requisite, and to seize & pursue to condemnation all vessels & their furniture and all goods wares & merchandizes liable thereto: in all which cases they shall be entitled to one half of the forfeiture and the other half shall be to the use of the Commonwlth. They shall also whenever there shall be reason to suspect that the tonnage of any vessel has not been truly entered, measure the same according to the rule prescribed by law, and if it shall appear from such admeasurement that a deficient entry has been made, they shall certify such deficiency to the Naval officer of the district, to whom a double duty shall be paid on the omitted tonnage, before the vessel shall be permitted to clear out. And a copy of such certificates shall be transmitted quarterly by the Searchers to the Auditor of Public Accounts. The Searchers shall also Register in books kept for the purpose descriptions & lists of all vessels and of their Cargoes, delivered or unladen, at the places for which they are appointed respectively, according to the permits granted by the Naval Officers and shall quarterly transmit the counterpart of each permit furnished them by the Naval Officer, to the Auditor of Public Accounts. And for any default herein they shall forfeit [two hundred] pounds to the use of the Commonwlth to be recovered by the Solicitor by motion with 10 days previous notice in any Court of Record, and may be displaced from Office by the Executive.
And Be it enacted that where it may be necessary for the dispatch of business the Searchers at the ports of Norfolk and Alexandria, shall and may appoint so many assistants; and may make them such allowances, as the Govr. with the advice of Council shall authorize and approve: provided that such Searchers shall be answerable for the conduct of their respective assistants.
And be it enacted that it shall be lawful for the Searchers, as well as for the Naval Officers, and for any other person, having good cause to suspect, that any goods wares or Merchandises on which duties have not been paid, are stored or secreted, in any House, Warehouse or Storehouse, to apply to a Justice of the peace, or Alderman of the Corporation, for a warrant (which warrant shall not be granted but on information upon oath) and being accompanied with a Constable to break open in the day time such suspected House, Warehouse or Store House when it may be necessary; and any goods so found on which the duties have not been paid or secured to be paid, may be seized and carried away; and together with the Vessel from which the same was delivered, shall be forfeited one half to the use of the Naval Officer, Searcher, or other person prosecuting for the same, the other half to the use of the Commonwlth. And if any Officer or other person shall be sued or prosecuted for any thing done by virtue of this power hereby given, he may plead the general issue and give this Act in evidence; and if in such suit the plaintiff be nonsuited or Judgment pass agst. him, the defendant shall recover double costs; and in all actions, suits or informations brought or where any siezure shall be made, pursuant to this Act, if the property be claimed by any person as the owner or importer thereof, in all such cases the onus probandi shall lie on the owner or claimer.
And be it enacted that no person shall be required to give account upon oath of the true contents of any pipe or lesser cask of wine or any Hhd or lesser cask of spirits, Beer, Ale, porter, Cyder or Molasses, imported, but shall have liberty to enter a pipe or Hhd as aforesaid at one hundred and ten Gallons, and all lesser casks after the same proportion: And to prevent fraud by the importation of the liquors aforesaid in Casks of unusual size, be it further enacted, that where it shall be supposed by any Naval officer or Searcher, that any Pipe, Hhd, or lesser Cask, Contains more of any of the aforesd. articles than has been entered, he is hereby authorized to have the same Guaged: and if the contents shall exceed the quantity entered, [ten] per Ct. or more, every such Pipe Hhd or other Cask, shall with its contents be liable to seizure & forfeiture, one half to the use of the Commonwlth, the other half to the use of such Officer.
And Be it enacted that when any N. Officer or Searcher shall suspect that any package or parcell of Goods contains any article that has not been entered; or a greater quantity of any article than has been entered, it shall be lawful for such Officer to open and examine such package or parcell; and in case it shall appear that an untrue entry has been made with an intention to defraud the Commonwealth of any part of the duties, every such package or parcel together with the Ship or other Vessel ⟨rigging, tackle, apparel and⟩ furniture, in which the same was imported shall be liable to seizure and Condemnation in the Court of Admiralty, one half to the use of the Commonwlth, the other half to the use of such officer.
And be it enacted that any Master or skipper of a Vessel intending to transport any goods wares or merchandizes liable to a duty, from one district to another shall obtain from the Naval officer of the District from which the same are to be transported, a permit under the hand & seal of such Officer, describing the Vessel with the casks, packages and parcels therein laden, according to their respective marks and numbers, specifying the district into which they are to be transported, and certifying that all the duties thereon have been duly paid or secured to be paid: on producing which permit to the Naval Officer of such latter District, such Master or Skipper shall be entitled to a permit from him to deliver and unlade his cargo at the place or places authorized by law. And if any such goods wares or merchandizes liable to duty shall be delivered or unladen, or shall be found on board without having obtained such permits, the same shall together with the vessel ⟨rigging, tackle, apparel and⟩ furniture be liable to seizure & condemnation in the Court of Admiralty: one half to the use of the Commonwlth; the other half to the use of the person suing for the same.
And Be it enacted that any Master or owner of any Ship or other vessel coming into this Commonwlth, and laden with goods wares or merchandizes, a part whereof only are to be delivered in this Commonwlth, shall be admitted to enter and deliver the same, on paying or securing to be paid the duties thereon, together with such proportion of the tonnage as will correspond with the proportion which the value of such part, bears to the value of the whole cargo. And if any other part of the Cargo liable to duty shall be unladen or put on shore, the same shall together with the Vessel ⟨rigging, tackle, apparel and⟩ furniture, be subject to seizure and condemnation, in the Court of Admiralty as aforesaid, one half to the use of the Commonwlth, the other half to the use of the person suing for the same.
And the better to guard against frauds in the district of South Potowmac ⟨and River Pocomoke,⟩ Be it enacted that no goods wares or merchandizes of greater value than [ten] pounds shall be waterborne in any one vessel at one time, from any port or place, to another port or place, within the said district of South Potowmac ⟨and River Pocomoke⟩ unless it shall be certified under the hand and seal of the Naval Officer of the District, or of a searcher or some justice of the peace within the same that he has sufficient reason to believe that the duties have been paid or secured to be paid thereon: and if any goods wares or merchandizes so waterborne, without a certificate accompanying the same, shall be put on shore, they shall together with the vessel or craft from which they shall be delivered, be liable to seizure and condemnation in the Court of the County or Corporation wherein seizure shall be made ⟨one Half to the Use of the Commonwealth & the other Half⟩ to the use of the person prosecuting for the same which Court is hereby authorised to take cognizance of and determine all such cases, according to the laws and usages observed in the Court of Admiralty: provided that where the value of the things seized and condemned shall exceed [twenty] pounds an appeal shall lie to the Court of Admiralty, which is hereby authorised to take cognizance of and determine the same: the defendant in such case giving bond with security at the time of entering his appeal to prosecute the same with effect in like manner as is required in cases of appeal from a County or Corporation Court to the General Court. But the Court of the County or Corporation in which such condemnation shall be had, may notwithstanding such appeal, direct sale to be made of the things condemned, and the money arising therefrom to be paid to the Clk of the Court to await in his hands the determination of the Court of Admiralty.
And be it enacted that the several Navl. officers shall settle with the Auditor of Public Accts. up to the [first] day of [February next,] and shall pay into the Treasury all balances appearing then to be due from them, and shall thereafter pay quarterly into the Treasy. all moneys coming into their hands by virtue of their offices. All bonds for duties now unsatisfied in the hands of the said Officers shall by them be delivered to the Solicitor, with an endorsement thereon of any partial payments which shall have been made, and of the times of such payments. And All bonds which shall hereafter be taken for duties unpaid to the Naval officers at the time of entry shall by them be forthwith transmitted to the Solicitor. For all bonds so delivered or transmitted to the Solicitor, two receipts shall be given by him to the Naval Officer, who shall deposit with the Auditor of Public Accts. one of such receipts and a list of the bonds put into the hands of the Solicitor: and the Auditor shall charge the Solicitor with all such bonds. The Solicitor shall advertise [four] weeks successively in the Public Gazette that such bonds are in his possession, specifying the sums due thereon, and the times at which the same will be payable. And on failure of payment, the Solicitor shall at the succeeding General Court, or County Court of Henrico, move for judgment agst. the principals and securities in such bonds: And the said Courts are hereby authorised to give judgments for the sums due with five Per Ct. interest and Costs of suit. And on the executions to be issued thereupon, the Clk shall endorse, “no security to be taken.” And so soon as the Solicitor shall receive all or any part of the sums due on such bonds or executions, he shall immediately pay the same into the Treasury, and the receipts obtained therefor shall entitle him to a credit for so much with the Auditor. Any Naval Officer or Solicitor failing to pay the money into the Treasury agreeably to this Act shall forfeit and pay [five hundred] pounds for every such failure, and shall be suspended from his Office by the Executive. And Any Naval Officer failing to deliver the bonds to the Solicitor as reqd. by this Act shall forfeit and pay [five hundred] pounds for any such failure and shall in like manner be suspended from his office.
And Be it enacted that the Solicitor shall on or before the [first] day of [February] next enter into bond with sufficient securities payable to the Governor for the time being in the sum of [ten] thousand pounds, conditioned for the faithful performance of the dutys of his Office, and for the payment of all public monies by him received.
And Be it enacted that no goods wares or merchandizes whatsoever shall be delivered or unladen from any Ship or other Vessel importing the same, unless it be between sunrise and sunset; and in case any such be delivered or unladen at any other time, the same shall, if the packages or parcels be unbroken, be liable to siezure & condemnation, altho’ it shall appear that they have been regularly entered: and in case they shall not be in unbroken packages or parcells, it shall be considered as evidence that they have not been duly entered, and they shall together with the Vessel ⟨Rigging Tackel Apparel and⟩ furniture, be liable to seizure and condemnation, as in other cases of unlawful delivery of unentered goods.
And Be it enacted that the several Naval officers & Searchers shall be subject, the former to be suspended, the latter to be suspended or displaced at the pleasure of the Executive, & shall in the mode of keeping their offices, and books, and in the forms of making out their permits, certificates, returns, and other instruments of writing, obey such instructions as they may from time ⟨to time⟩ receive from the Executive. And any member of the Executive may at any time with the approbation of the board visit the several places where the Naval offices, are kept, or Searchers appointed; and shall have power to inspect their Offices, books & public papers, and to suspend any of ⟨the said⟩ officers, for the space of one month, appointing another person to do the duties of the office in the mean time. And such Member of the Executive during the time of performing such visit, shall be entitled to his salary, and shall moreover be allowed [fifteen] shillings per day for his travelling expences.
Each Naval Officer shall keep a seal of Office, of a form and device to be approved by the Executive, and shall deposit with each of the other Naval Officers and with each of the searchers of his district an exact impression thereof.
And Be it enacted that the district of Elizabeth River shall begin at the mouth of the said river and extend upwards: and the district of James River shall begin at Cape Henry and run up Hampton Road including ⟨the North⟩ point ⟨of Back River⟩ and continuing up James River including all the branches, Elisabeth River excepted. And if any ship or other Vessel, coming from sea, or from Maryland shall pass Newport News point without first making entry with the Naval officer, such ship or other Vessel ⟨together with her Rigging Tackle, Apparel & furniture⟩ shall be liable to seizure & condemnation in the Court of Admiralty, one half to the Commonwlth the other half to the person suing for the same.
And be it enacted that in future all Registers of Ships or other Vessels shall be granted by the Executive, and shall be signed by the Govr. with the seal of the Commonwlth annexed. And the Clk of the Council shall before he delivers any such Register, demand and receive, 15/. if the Vessel be under one hundred tons—and 30/. if the vessel be of greater burden[;] which money after a deduction of [two and a half] per Ct. as a commission to the said Clk. shall by him be quarterly paid into the Treasury.
⟨And for the purpose of establishing & regulating Drawbacks Be it enacted, that Drawbacks shall be allowed after the [first] day of [February] next, under the limitations & restrictions herein after mentioned: That no Drawbacks shall be allowed for any Merchandize liable to duty exported out of the State unless exported within [sixty] days after importation thereof, by the original Importer and by water⟩ and unless exported in the original Cask or Package in which they were imported unbroken, and in Vessels belonging to a Citizen or Citizens of the United States, or in the Vessel in which they were originally imported ⟨& such Importer desiring to export such Merchandize shall deliver to the Naval Officer of the port from whence the same is intended to be exported, at the time of obtaining a permit to lade such Merchandize on board any Vessel, a fair Manifest containing the marks & numbers of the pipes, Hogsheads, Trunks, Casks, Bales, packages or other things containing any such dutiable merchandize & a full & particular list of all the Articles thereof, with the Cost according to the Account by which the Duties thereon were ascertained & shall make Oath or affirmation to be endorsed on such Manifest containing also a description of the Vessel in which they were imported & the time of importation & that it is a true Manifest of all the dutiable Merchandize intended to be re-exported in the Vessel mentioned in the permit & that the Merchandize mentioned in such Manifest was duly entered & the duties thereon paid or secured to be paid according to Law⟩ which manifest shall be transmitted by the Naval officer to the Auditor of public Accts ⟨& such Importer shall also give Bond with sufficient Security that the said Merchandize shall be exported out of the State without fraud or deceit⟩ which bond shall be transmitted to the Solicitor by such Naval officer, ⟨and the Master or skipper of the Vessel receiving such Merchandize, shall take a clearance thereof; & make Oath or affirmation to the manifest thereof that he will not land or permit to be landed such Merchandize in any port of this State, but will deliver the same (Dangers of Navigation only excepted) at the place mentioned in the clearance; And if such exporter shall within six Months after the Date of such Bond produce a certificate from a Naval Officer, Notary Public, or chief Magistrate of any other State or Country, that such Merchandize was duly entered in such State or Country, or shall make it appear within Six Months from the time such goods may be shipped, by indifferent testimony to the satisfaction of⟩ any two Judges of the Court of Admiralty in or out of Session, ⟨that the Vessel in which such Goods, Wares and Merchandize may have been exported & the Cargo shall have been lost by tempest or other accident⟩—in such cases, the exporter shall be entitled to receive from the Treasury the duties which shall have been paid on such re-exported goods wares or merchandises or to have the bond securing such duties cancelled, where such bond shall not have been paid.
⟨Provided, that no drawback shall be allowed unless demanded within three months from the time of the re-exportation of any goods wares or Merchandize, except where the Cargo shall have been lost by Tempest or other Accident nor on any sum less than the value of [fifty] pounds, nor until a permit to lade such Merchandize on board any Ship or Vessel shall have been first had & obtained from the Naval Officer of the Port from whence the same is intended to be exported. And provided also that no drawbacks shall be allowed except for Goods which shall have been actually landed and afterwards reshipped for exportation and unless the Manifest thereof Specifying the Casks, packages, and parcels with the Marks and Numbers of the same and the Vessel in which they were imported shall have been certified by the Searcher to the Naval Officer, before any permit for the exportation of the same shall be granted.
And be it further Enacted that all forfeitures by this Act to the use of the Commonwealth shall be appropriated in the first instance to the Salaries of the Naval Officers and Searchers; and thereafter to the contingencies of Government.⟩
